President.
-Evidence has been given, to prove that Cook and Woodruff travelled about the country together, vending this kind of paper; evidence of a combination between them. I do not say that these facts have been made out; but sufficient evidence has been given to permit that conclusion to be made. It is competent to prove a combination, if one existed. When persons have associated together for one common end, whatever one person does with respect to that common end is a fact to be received against all of them. Whether they are in company at the time, or not, does not make any difference as to the admissibility óf the evidence, although it may make a difference as to its weight and effect.
Verdict, Guilty. Sentenced to the penitentiary for six years.